


EXHIBIT 10.23

 

AMENDED AND RESTATED

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

AMONG

 

THE ALLSTATE CORPORATION,

 

ALLSTATE INSURANCE COMPANY

 

AND

 

[NAME OF EXECUTIVE]

(Tier Two)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

CERTAIN DEFINITIONS

 

1

 

 

 

 

 

ARTICLE II.

 

POST-CHANGE PERIOD

 

9

2.1

 

Position and Duties

 

9

2.2

 

Compensation

 

9

2.3

 

Stock Incentive Awards

 

12

2.4

 

Unfunded Deferred Compensation

 

12

 

 

 

 

 

ARTICLE III.

 

TERMINATION OF EMPLOYMENT

 

12

3.1

 

Disability

 

12

3.2

 

Death

 

13

3.3

 

Cause

 

13

3.4

 

Good Reason

 

15

 

 

 

 

 

ARTICLE IV.

 

COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

 

16

4.1

 

If by Executive for Good Reason or by the Company Other Than for Cause or
Disability

 

16

4.2

 

If by the Company for Cause

 

19

4.3

 

If by Executive Other Than for Good Reason

 

19

4.4

 

If by the Company for Disability

 

19

4.5

 

If Upon Death

 

20

4.6

 

Amount Contested

 

20

 

 

 

 

 

ARTICLE V.

 

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

21

5.1

 

Gross-up for Certain Taxes

 

21

5.2

 

Determination by Executive

 

22

5.3

 

Additional Gross-up Amounts

 

23

5.4

 

Gross-up Multiple

 

23

5.5

 

Opinion of Counsel

 

23

5.6

 

Amount Increased or Contested

 

24

5.7

 

Limitations on Gross-Up Payments

 

26

5.8

 

Refunds

 

26

 

 

 

 

 

ARTICLE VI.

 

EXPENSES AND INTEREST

 

27

6.1

 

Legal and Other Expenses

 

27

6.2

 

Interest

 

27

 

 

 

 

 

ARTICLE VII.

 

NO SET-OFF OR MITIGATION

 

27

7.1

 

No Set-off by Company

 

27

7.2

 

No Mitigation

 

28

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII.

 

RESTRICTIVE COVENANTS

 

28

8.1

 

Non-Competition

 

28

8.2

 

Non-Solicitation

 

29

8.3

 

Reasonableness of Restrictive Covenants

 

29

8.4

 

Right to Injunction; Survival of Undertakings

 

30

8.5

 

Non-Disparagement

 

30

 

 

 

 

 

ARTICLE IX.

 

NON-EXCLUSIVITY OF RIGHTS

 

31

9.1

 

Waiver of Certain Other Rights

 

31

9.2

 

Other Rights

 

31

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

31

10.1

 

No Assignability

 

31

10.2

 

Successors

 

31

10.3

 

Payments to Beneficiary

 

32

10.4

 

Non-Alienation of Benefits

 

32

10.5

 

No Deference

 

32

10.6

 

Severability

 

32

10.7

 

Amendments

 

32

10.8

 

Notices

 

32

10.9

 

Counterparts

 

33

10.10

 

Governing Law

 

33

10.11

 

Captions

 

33

10.12

 

Number and Gender

 

33

10.13

 

Tax Withholding

 

33

10.14

 

No Waiver

 

33

10.15

 

Joint and Several Liability

 

33

10.16

 

No Rights Prior to Effective Date

 

33

10.17

 

Six-month Delay

 

33

10.18

 

Interpretation to Avoid 409A Penalties

 

34

10.19

 

Entire Agreement

 

34

 

ii

--------------------------------------------------------------------------------


 

THE ALLSTATE CORPORATION

 

AMENDED AND RESTATED

 

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

 

The Allstate Corporation, a Delaware corporation (“Allstate”), Allstate
Insurance Company, an Illinois insurance company (“AIC”),
and                                                          (“Executive”) are
parties to a Change of Control Employment Agreement (the “Original Agreement”)
originally entered into on                     (the “Agreement Date”).  The
Board of Directors approved the amendment and restatement of the Original
Agreement on November 13, 2007 and the further amendment and restatement in the
form of this Amended and Restated Agreement on November 11, 2008, such Amended
and Restated Agreement to be effective on December 31, 2008, subject to
Executive’s execution of this Amended and Restated Agreement.

 

To comply with the provisions of Section 409A of the Internal Revenue Code so as
to avoid the imposition of excise taxes and penalties on the Executive under
Section 409A and to amend certain provisions of the original Agreement, this
Amended and Restated Agreement is entered into, to be effective as of
December 31, 2008.

 

PURPOSES

 

On February 12, 1999 Allstate originally adopted Change of Control Employment
Agreements, and on November 13, 2007 and November 11, 2008 approved certain
changes to the terms of such Agreements. Allstate has determined that it is in
the best interests of Allstate and its stockholders to assure that the Company
will have the continued service of Executive. Allstate also believes it is
imperative to reduce the distraction of Executive that would result from the
personal uncertainties caused by a pending or threatened change of control of
Allstate, to encourage Executive’s full attention and dedication to the Company,
and to provide Executive with compensation and benefits arrangements upon a
change of control that will satisfy the expectations of Executive and be
competitive with those of similarly situated corporations. This Agreement is
intended to accomplish these objectives.

 

ARTICLE I.

CERTAIN DEFINITIONS

 

As used in this Agreement, the terms specified below shall have the following
meanings:

 

1.1                               “Accrued Annual Bonus” means the amount of any
Annual Bonus earned and due to be paid but not yet paid to Executive as of the
Executive’s Termination Date, other than amounts that Executive has elected to
defer.

 

1.2                               “Accrued Base Salary” means the amount of
Executive’s Base Salary that is accrued but unpaid as of the Executive’s
Termination Date, other than amounts that Executive has elected to defer.

 

--------------------------------------------------------------------------------


 

1.3                               “Accrued LTIP Bonus” means the amount of any
LTIP Bonus earned and due to be paid but not yet paid to Executive as of the
Executive’s Termination Date, other than amounts that Executive has elected to
defer.

 

1.4                               “Accrued Obligations” means, as of any date,
the sum of Executive’s Accrued Base Salary, Accrued Annual Bonus, Accrued LTIP
Bonus, any accrued but unpaid vacation pay, and any other amounts and benefits
that are then due to be paid or provided to Executive by the Company (other than
pursuant to Sections 2.4 or 4.1(b) or any defined benefit or defined
contribution plan of the Company, whether or not qualified under
Section 401(a) of the Code), but have not yet been paid or provided (as
applicable).

 

1.5                               “Agreement Date” — see the introductory
paragraph of this Agreement.

 

1.6                               “Agreement Term” means the period commencing
on the Agreement Date and ending on the third anniversary of the Agreement Date
or, if later, such later date to which the Agreement Term is extended pursuant
to the following sentence. Commencing on the second anniversary of the Agreement
Date, the Agreement Term shall automatically be extended each day by one day to
create a new one-year term until, at any time after the second anniversary of
the Agreement Date, the Company delivers written notice (an “Expiration Notice”)
to Executive that the Agreement shall expire on a date specified in the
Expiration Notice (the “Expiration Date”) that is not less than 12 months after
the date the Expiration Notice is delivered to Executive; provided, however,
that if an Effective Date or an Imminent Control Change Date occurs before the
Expiration Date specified in the Expiration Notice, then such Expiration Notice
shall be void and of no further effect. “Imminent Control Change Date” means
(i) any date on which a proposal or offer for a Change of Control is presented
to Allstate’s stockholders generally or to any of Allstate’s directors or
executive officers or is publicly announced (whether by advertisement, press
release, press interview, public statement, SEC filing or otherwise) or (ii) any
subsequent date as of which such proposal or offer for a Change of Control
remains effective and has not expired or been revoked.

 

1.7                               “AIC” — see the introductory paragraph of this
Agreement.

 

1.8                               “Allstate” — see the introductory paragraph of
this Agreement.


 


1.9                               “ANNUAL BONUS” — SEE SECTION 2.2(B).

 

1.10                         “Annual Performance Period” — see Section 2.2(b).

 

1.11                         “Article” means an article of this Agreement.

 

1.12                         “Base Salary” — see Section 2.2(a).

 

1.13                         “Beneficiary” — see Section 10.3.

 

2

--------------------------------------------------------------------------------


 

1.14                         “Board” means the Board of Directors of Allstate
or, from and after the Effective Date of a Change of Control that gives rise to
a Surviving Corporation, the Board of Directors of such Surviving Corporation.

 

1.15                         “Bonus Plan” — see Section 2.2(b).

 

1.16                         “Cause” — see Section 3.3(b).

 

1.17                         “CEO” means Chief Executive Officer.

 

1.18                         “Change of Control” means, except as otherwise
provided at the end of this Section, the occurrence of any one or more of the
following:

 

(a)                                  (Voting Power)  any Person or group (as
such term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)), other
than a Subsidiary or any employee benefit plan (or any related trust) of
Allstate or any of its Subsidiaries, acquires or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
of Persons, ownership of stock of Allstate possessing 30% or more of the
combined voting power of all Voting Securities of Allstate (such a Person or
group that is not a Similarly Owned Company (as defined below), a “More than 30%
Owner”), except that no Change of Control shall be deemed to have occurred
solely by reason of such ownership by a corporation with respect to which both
more than 70% of the common stock of such corporation and Voting Securities
representing more than 70% of the combined voting power of the Voting Securities
of such corporation are then owned, directly or indirectly, by the Persons who
were the direct or indirect owners of the common stock and Voting Securities of
Allstate immediately before such acquisition in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of Allstate, as the case may be (a “Similarly
Owned Company”); or

 

(b)                                 (Majority Ownership)  any Person or group
(as such term is defined in Treasury Regulation Section 1.409A-3(i)(5)(v)(B)),
other than a Subsidiary or any employee benefit plan (or any related trust) of
Allstate or any of its Subsidiaries, acquires ownership of more than 50% of the
voting power of all Voting Securities of Allstate or of the total fair market
value of the stock of Allstate (such a Person or group that is not a Similarly
Owned Company, a “Majority Owner”), except that no Change of Control shall be
deemed to have occurred solely by reason of such ownership by a Similarly Owned
Company; or

 

(c)                                  (Board Composition)  a majority of the
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election (“Board Turnover”); or

 

3

--------------------------------------------------------------------------------


 

(d)                                 (Reorganization)  the consummation of a
merger, reorganization, consolidation, or similar transaction, or of a plan or
agreement for the sale or other disposition of all or substantially all of the
consolidated assets of Allstate, or a plan of liquidation of Allstate (any of
the foregoing, a “Reorganization Transaction”) that, does not qualify as an
Exempt Reorganization Transaction.

 

Notwithstanding anything contained herein to the contrary: (i) no transaction or
event shall constitute a Change of Control for purposes of this Agreement unless
the transaction or event constituting the Change of Control also constitutes a
change in the ownership of a corporation (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), a change in effective control of a corporation (as
defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)) or a change in the
ownership of a substantial portion of the assets of a corporation (as defined in
Treasury Regulation Section 1.409A-3(i)(5)(vii)); and (ii) no sale or
disposition of one or more Subsidiaries (“Sale Subsidiary”) or the assets
thereof shall constitute a Change of Control for purposes of this Agreement if
the investments in and advances by Allstate and its Subsidiaries (other than the
Sale Subsidiaries) to such Sale Subsidiary as of immediately prior to the sale
or disposition determined in accordance with Generally Accepted Accounting
Principles (“GAAP”) (but after intercompany eliminations and net of the effect
of intercompany reinsurance) are less than 51% of the Consolidated Total
Shareholders’ Equity of Allstate as of immediately prior to the sale or
disposition. Consolidated Total Shareholders’ Equity means, at any date, the
total shareholders’ equity of Allstate and its Subsidiaries at such date, as
reported in the consolidated financial statements prepared in accordance with
GAAP.

 

1.19                         “Code” means the Internal Revenue Code of 1986, as
amended. Any reference to any section of the Code shall also refer to any
successor provision.

 

1.20                         “Company” means Allstate, AIC and each of
Allstate’s other Subsidiaries.

 

1.21                         “Company Certificate” — see Section 5.1(b).

 

1.22                         “Company Counsel Opinion” — see Section 5.5.

 

1.23                         “Competitive Business” means as of any date
(including during the one-year period commencing on the Termination Date) any
corporation or other Person (and any branch, office or operation thereof) that
engages in, or proposes to engage in:

 

(a)                                  the underwriting, reinsurance, marketing or
sale of (i) any form of insurance of any kind that the Company as of such date
does, or proposes to, underwrite, reinsure, market or sell (any such form of
insurance, an “Allstate Insurance Product”) or (ii) any other form of insurance
that is marketed or sold in competition with any Allstate Insurance Product, or

 

(b)                                 any other business that as of such date is a
direct and material competitor of the Company;

 

4

--------------------------------------------------------------------------------


 

and that is located (i) anywhere in the United States, or (ii) anywhere outside
of the United States where the Company is then engaged in, or proposes to engage
in, any of such activities.

 

1.24                         “Consummation Date” means the date on which a
Reorganization Transaction is consummated.

 

1.25                         “Disability” — see Section 3.1(b).

 

1.26                         “Disability Effective Date” — see Section 3.1.

 

1.27                         “Effective Date” means the date on which a Change
of Control first occurs during the Agreement Term.

 

1.28                         “Exchange Act” means the Securities Exchange Act of
1934.

 

1.29                         “Excise Taxes” — see Section 5.1.

 

1.30                         “Executive Counsel Opinion” — see Section 5.5.

 

1.31                         “Executive’s Gross-Up Determination” — see
Section 5.2(a).

 


1.32                         “EXEMPT REORGANIZATION TRANSACTION” MEANS A
REORGANIZATION TRANSACTION THAT FAILS TO RESULT IN (A) ANY PERSON OR GROUP (AS
SUCH TERM IS DEFINED IN TREASURY REGULATION SECTION 1.409A-3(I)(5)(V)(B))
BECOMING A MORE THAN 30% OWNER OR A MAJORITY OWNER, (B) BOARD TURNOVER, OR (C) A
SALE OR DISPOSITION TO ANY PERSON OR GROUP (AS SUCH TERM IS DEFINED IN TREASURY
REGULATION SECTION 1.409A-3(I)(5)(V)(B))OF THE ASSETS OF ALLSTATE THAT HAVE A
TOTAL GROSS FAIR MARKET VALUE (AS DEFINED BELOW) EQUAL TO AT LEAST FORTY PERCENT
(40%) OF THE TOTAL GROSS FAIR MARKET VALUE OF ALL OF THE ASSETS OF ALLSTATE
IMMEDIATELY BEFORE SUCH TRANSACTION. “GROSS FAIR MARKET VALUE” MEANS THE VALUE
OF THE ASSETS OF ALLSTATE, OR THE VALUE OF THE ASSETS BEING DISPOSED OF,
DETERMINED WITHOUT REGARD TO ANY LIABILITIES ASSOCIATED WITH SUCH ASSETS.

 

1.33                         “Good Reason” — see Section 3.4(b).

 

1.34                         “Gross-up Multiple” — see Section 5.4.

 

1.35                         “Gross-up Payment” — see Section 5.1.

 

1.36                         “including” means including without limitation.

 

1.37                         “IRS” means the Internal Revenue Service.

 

1.38                         “IRS Claim” — see Section 5.6.

 

5

--------------------------------------------------------------------------------


 

1.39                         “Legal and Other Expenses” — see Section 6.1(a).

 

1.40                         “LTIP” means the Allstate Long-Term Executive
Incentive Compensation Plan (or any successor plan).

 

1.41                         “LTIP Award” means an incentive compensation
opportunity granted under the LTIP.

 

1.42                         “LTIP Bonus” means the amount paid or earned in
respect of an LTIP Award.

 

1.43                         “LTIP Performance Period” means any performance
period designated in accordance with any LTIP approved by the Board or any
committee of the Board.

 

1.44                         “LTIP Target Award” means, in respect of any LTIP
Award, the amount that Executive would have been entitled to receive for the
LTIP Performance Period corresponding to such LTIP Award if the performance
goals established pursuant to such LTIP Award were achieved at the 100% level as
of the end of the LTIP Performance Period.

 

1.45                         “Lump Sum Value” of an annuity payable pursuant to
a defined benefit plan means, as of a specified date, the present value of such
annuity, as determined, as of such date, under generally accepted actuarial
principles using (i) the applicable interest rate, mortality tables and other
methods and assumptions under Code Section 417(e) as published by the IRS and
used for determining the value of an immediate annuity on the Termination Date
or (ii) if such interest rate and mortality assumptions are no longer published
by the IRS, the interest rate and mortality assumptions determined in a manner
as similar as practicable to the manner by which the Code
Section 417(e) interest rate and mortality assumptions were determined
immediately prior to the IRS’s cessation of publication of such assumptions;
provided, however, that if such defined benefit plan provides for a lump sum
distribution and such lump-sum distribution either (x) is the only payment
method available under such plan or (y) provides for a greater amount than the
Lump Sum Value of the Maximum Annuity available under such plan, then “Lump Sum
Value” shall mean such lump sum amount.

 

1.46                         “Maximum Annuity” means, in respect of a defined
benefit plan (whether or not qualified under Section 401(a) of the Code), an
annuity computed in whatever manner permitted under such plan (including
frequency of annuity payments, attained age (whether determined as of a current
date or as of a future date upon the commencement of annuity payments), and
nature of surviving spouse benefits, if any) that yields the greatest Lump Sum
Value.

 


1.47                         “MORE THAN 30% OWNER” — SEE PARAGRAPH (A) OF THE
DEFINITION OF “CHANGE OF CONTROL.”

 

1.48                         “Notice of Consideration” — see Section 3.3(c).

 

1.49                         “Non-Qualified Plan” — see Section 2.4.

 

6

--------------------------------------------------------------------------------

 

1.50                           “Notice of Termination” means a written notice
given in accordance with Section 10.8 that sets forth (i) the specific
termination provision in this Agreement relied on by the party giving such
notice, (ii) in reasonable detail the specific facts and circumstances claimed
to provide a basis for such Termination of Employment, and (iii) if the
Termination Date is other than the date of receipt of such Notice of
Termination, the Termination Date.

 

1.51                           “Person” means any individual, sole
proprietorship, partnership, joint venture, limited liability company, trust,
unincorporated organization, association, corporation, institution, public
benefit corporation, entity or government instrumentality, division, agency,
body or department.

 

1.52                           “Plans” means plans, programs, or Policies of the
Company.

 

1.53                           “Policies” means policies, practices or
procedures of the Company.

 

1.54                           “Post-Change Period” means the period commencing
on the Effective Date and ending on the second anniversary of the Effective
Date.

 

1.55                           “Potential Parachute Payments” — see Section 5.1.

 

1.56                           “Pro-rata Annual Bonus” means, in respect of the
Company’s fiscal year during which the Termination Date occurs, an amount equal
to the product of Executive’s Target Annual Bonus (determined as of the
Termination Date) multiplied by a fraction, the numerator of which equals the
number of days from and including the first day of such fiscal year through and
including the Termination Date, and the denominator of which equals 365.

 

1.57                           “Pro-rata LTIP Bonus” means an amount equal to
the sum of each of the following amounts:  for each LTIP Performance Period that
is in effect as of a Termination Date, Executive’s LTIP Target Award for such
LTIP Performance Period multiplied by a fraction, the numerator of which equals
the number of days from and including the beginning of such LTIP Performance
Period through and including the Termination Date, and the denominator of which
equals the aggregate number of days in such LTIP Performance Period.

 

1.58                           “Refund Claim” — see Section 5.6.

 

1.59                           “Reorganization Transaction” — see clause (d) of
the definition of “Change of Control.”

 

1.60                           “Restricted Shares” means shares of restricted
stock, restricted stock units or similar awards.

 

1.61                           “SEC” means the Securities and Exchange
Commission.

 

7

--------------------------------------------------------------------------------


 

1.62                           “Section” means, unless the context otherwise
requires, a section of this Agreement.

 

1.63                           “SERP” means a supplemental executive retirement
Plan that is a Non-Qualified Plan.

 

1.64                           “Stock Options” means stock options, stock
appreciation rights (including limited stock appreciation rights), or similar
awards.

 

1.65                           “Subsidiary” means any corporation, business
trust, limited liability company or partnership with respect to which Allstate
owns, directly or indirectly, Voting Securities representing more than 50% of
the aggregate voting power of the then-outstanding Voting Securities.

 

1.66                           “Surviving Corporation” means the corporation
resulting from a Reorganization Transaction or, if securities representing at
least 50% of the aggregate Voting Power of such resulting corporation are
directly or indirectly owned by another corporation, such other corporation.

 

1.67                           “Target Annual Bonus” as of any date means the
amount equal to the product of Base Salary determined as of such date multiplied
by the percentage of such Base Salary to which Executive would have been
entitled immediately prior to such date under any Bonus Plan for the Annual
Performance Period for which the Annual Bonus is awarded if the performance
goals established pursuant to such Bonus Plan were achieved at the 100% level as
of the end of the Annual Performance Period.

 

1.68                           “Taxes” means federal, state, local and other
income, employment and other taxes.

 

1.69                           “Termination Date” means the date of the receipt
of the Notice of Termination by Executive (if such Notice is given by the
Company) or by the Company (if such Notice is given by Executive), or any later
date, not more than 15 days after the giving of such Notice, specified in such
Notice; provided, however, that:

 

(a)                                  if Executive’s employment is terminated by
reason of death or Disability, the Termination Date shall be the date of
Executive’s death or the Disability Effective Date (as defined in
Section 3.1(a)), as applicable; and

 

(b)                                 if no Notice of Termination is given, the
Termination Date shall be the last date on which Executive is employed by the
Company.

 


1.70                           “TERMINATION OF EMPLOYMENT” MEANS ANY TERMINATION
OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, WHETHER SUCH OCCURS BY REASON OF
(A) THE INITIATIVE OF ANY COMPANY OR EXECUTIVE OR (B) THE DEATH OF EXECUTIVE;
PROVIDED THAT SUCH TERMINATION IS ALSO A “SEPARATION FROM SERVICE” WITHIN THE
MEANING OF TREASURY REGULATION 1.409A-1(H).

 

8

--------------------------------------------------------------------------------


 

1.71                           “Voting Securities” of a corporation means
securities of such corporation that are entitled to vote generally in the
election of directors of such corporation.

 

ARTICLE II.
POST-CHANGE PERIOD

 

2.1                                 Position and Duties.

 

(a)                                  During the Post-Change Period,
(x) Executive’s authority, responsibilities (not including reporting
responsibilities), and duties shall be at least commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90-day period immediately before the Effective Date and
(y) Executive’s services shall be performed at the location where Executive was
employed immediately before the Effective Date or any other location which does
not constitute a material geographic change from the former location.

 

(b)                                 During the Post-Change Period (except during
any periods of vacation to which Executive is entitled and any authorized sick,
disability or other leave of absence), Executive shall devote Executive’s full
attention and time to the business and affairs of the Company and, to the extent
necessary to discharge the duties assigned to Executive in accordance with this
Agreement, to use Executive’s best efforts to perform such duties.  During the
Post-Change Period, Executive may (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (iii) manage personal investments, so long
as such activities are consistent with the Policies of the Company at the
Effective Date and do not significantly interfere with the performance of
Executive’s duties under this Agreement.  To the extent that any such activities
have been conducted by Executive immediately prior to the Effective Date and
were consistent with the Policies of the Company at the Effective Date, the
continued conduct of such activities (or activities similar in nature and scope)
after the Effective Date shall not be deemed to interfere with the performance
of Executive’s duties under this Agreement.

 

2.2                                 Compensation.

 

(a)                                  Base Salary.  During the Post-Change
Period, the Company shall pay or cause to be paid to Executive an annual base
salary in cash, which shall be paid in a manner consistent with the Company’s
payroll practices in effect immediately before the Effective Date, at an annual
rate not less than 12 times the highest monthly base salary paid or payable to
Executive by the Company in respect of the 12-month period immediately before
the Effective Date (such annual rate salary, the “Base Salary”).  During the
Post-Change Period, the Base Salary shall be reviewed at least annually and
shall be increased at any time and from time to time as shall be substantially
consistent with increases in base salary awarded to other peer executives of the
Company. Any increase in Base Salary shall not limit or

 

9

--------------------------------------------------------------------------------


 

reduce any other obligation of the Company to Executive under this Agreement. 
After any such increase, the Base Salary shall not be reduced and “Base Salary”
shall thereafter refer to the increased amount.

 

(b)                                 Annual Bonus.  The Company shall also pay or
cause to be paid to Executive a bonus (the “Annual Bonus”), which shall not be
less than the Target Annual Bonus determined as of the Effective Date, for each
Annual Performance Period that ends during the Post-Change Period.  “Annual
Performance Period” means each period designated in accordance with any annual
bonus arrangement or Plan (a “Bonus Plan”) that is based on performance and
approved by the Board or any committee of the Board, or in the absence of any
Bonus Plan or any such designated period of time, each calendar year.

 

(c)                                  LTIP Bonus.  The Company shall also:

 

(i)                                     pay or cause to be paid to Executive an
LTIP Bonus equal to the LTIP Target Award for each LTIP Award for which an LTIP
Performance Period is in effect as of the Effective Date; and

 

(ii)                                  throughout the Post-Change Period, grant
LTIP Awards to Executive as follows:

 

(1)                                  LTIP Awards shall be granted no less
frequently than is contemplated by the terms of the LTIP and the Company’s
practices thereunder, as such terms and practices are in effect immediately
prior to the Effective Date;

 

(2)                                  each such LTIP Award shall provide for the
payment of a percentage of Executive’s Base Salary in effect at the beginning of
the Performance Period applicable to such LTIP Award that is no less than the
average of the Target LTIP Percentages (as defined below) for all of Executive’s
LTIP Awards outstanding immediately prior to the Effective Date; and

 

(3)                                  the target performance goals established
for each such LTIP Award shall be substantially comparable to the target
performance goals under Executive’s LTIP Awards outstanding on the Effective
Date;

 

“Target LTIP Percentage” means, in respect of any LTIP Award, the percentage of
Executive’s Base Salary (determined as of the beginning of the applicable LTIP
Performance Period) that Executive would be entitled to receive after the
completion of the applicable LTIP Performance Period if the performance goals
applicable to such LTIP Award as of the date immediately prior to the Effective
Date were achieved at the 100% level.

 

10

--------------------------------------------------------------------------------


 

(d)                                 Incentive, Savings and Retirement Plans. 
Executive shall also be entitled to participate during the Post-Change Period in
all cash and equity incentive (including long-term incentives), savings and
retirement Plans applicable to other peer executives of the Company, but in no
event shall such Plans provide Executive with incentive (including long-term
incentives), savings and retirement benefits during the Post-Change Period that
are materially less valuable or have terms materially less favorable, in the
aggregate, than the most valuable and favorable of those provided by the Company
for Executive under such Plans as in effect at any time during the 90-day period
immediately before the Effective Date.

 

(e)                                  Welfare Benefit Plans.  During the
Post-Change Period, Executive and Executive’s family shall be eligible to
participate in, and receive all benefits under, welfare benefit Plans provided
by the Company (including medical, prescription, dental, disability, salary
continuance, individual life, group life, dependent life, accidental death and
travel accident insurance Plans) and applicable to other peer executives of the
Company and their families, but in no event shall such Plans provide benefits
during the Post-Change Period that are materially less favorable, in the
aggregate, than the most favorable of those provided to Executive under such
Plans as in effect at any time during the 90-day period immediately before the
Effective Date.

 

(f)                                    Fringe Benefits.  During the Post-Change
Period, Executive shall be entitled to fringe benefits in accordance with the
most favorable Plans applicable to peer executives of the Company, but in no
event shall such Plans provide fringe benefits that are materially less
favorable, in the aggregate, than the most favorable of those provided by the
Company to Executive under such Plans in effect at any time during the 90-day
period immediately before the Effective Date.

 

(g)                                 Expenses.  During the Post-Change Period,
Executive shall be entitled to prompt reimbursement of all reasonable
employment-related expenses incurred by Executive upon the Company’s receipt of
accountings in accordance with the most favorable Policies applicable to peer
executives of the Company, but in no event shall such Policies be materially
less favorable, in the aggregate, than the most favorable of those provided by
the Company for Executive under such Policies in effect at any time during the
90-day period immediately before the Effective Date.

 

(h)                                 Office and Support Staff.  During the
Post-Change Period, Executive shall be entitled to an office or offices of a
size and with furnishings and other appointments, and to secretarial and other
assistance in accordance with the most favorable Policies applicable to peer
executives of the Company, but in no event shall such Policies be materially
less favorable, in the aggregate, than the most favorable of those provided by
the Company for Executive under such Policies in effect at any time during the
90-day period immediately before the Effective Date.

 

11

--------------------------------------------------------------------------------


 

(i)                                     Vacation.  During the Post-Change
Period, Executive shall be entitled to paid vacation in accordance with the most
favorable Policies applicable to peer executives of the Company, but in no event
shall such Policies be materially less favorable, in the aggregate, than the
most favorable of those provided by the Company for Executive under such
Policies in effect at any time during the 90-day period immediately before the
Effective Date.

 

2.3                                 Stock Incentive Awards.  On the Effective
Date of a Change of Control (i) all of Executive’s unvested Stock Options then
outstanding (whether granted before or after the Agreement Date) shall
immediately become fully vested and exercisable, and (ii) all of Executive’s
Restricted Shares then outstanding shall immediately become fully vested and
nonforfeitable.  This Section amends all award agreements dated as of any date
before the Agreement Date.  Accordingly, all provisions of such award agreements
relating to a change of control of the Company, including all grants of limited
stock appreciation rights, are hereby cancelled effective as of the Agreement
Date.

 

2.4                                 Unfunded Deferred Compensation.  On the
Effective Date of a Change of Control, Executive shall become fully vested in
all benefits previously accrued under any deferred compensation Plan (including
a SERP) that is not qualified under Section 401(a) of the Code (a “Non-Qualified
Plan”).  Within five business days after the Effective Date of a Change of
Control, the Company shall pay to Executive a lump-sum cash amount equal to:

 

(a)                                  the sum of the Lump-Sum Values of all
Maximum Annuities that are payable pursuant to all defined benefit Non-Qualified
Plans, plus

 

(b)                                 the sum of Executive’s account balances
under all defined contribution Non-Qualified Plans.

 

To the extent that, if, for any reason, any portion of such Non-Qualified Plan
benefit is not so paid, the Company shall pay Executive in lieu thereof a
lump-sum cash payment equal to such unpaid portion within the five-business day
period specified in the preceding sentence.

 

ARTICLE III.
TERMINATION OF EMPLOYMENT

 

                                               
3.1                                 Disability.

 

(a)                                  During the Post-Change Period, the Company
may terminate Executive’s employment because of Executive’s Disability by giving
Executive or his legal representative, as applicable, (i) written notice in
accordance with Section 10.8 of the Company’s intention to terminate Executive’s
employment pursuant to this Section and (ii) a certification of Executive’s
Disability by a physician selected by the Company or its insurers, subject to
the consent of Executive or Executive’s legal representative, which consent
shall not be

 

12

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed.  Executive’s employment shall terminate
effective on the 30th day (the “Disability Effective Date”) after Executive’s
receipt of such notice unless, before the Disability Effective Date, Executive
shall have resumed the full-time performance of Executive’s duties.

 

(b)                                 “Disability” means any medically
determinable physical or mental impairment of an Executive that:

 

(i)                                     has lasted for a continuous period of
not less than (x) six months or (y) such longer period, if any, that is
available to Executive under the Company’s Policies relating to the continuation
of employee status after the onset of disability, as such Policies are in effect
when Disability is determined, but in no event shall such Policies be materially
less favorable to the Executive than the most favorable of such Policies in
effect for peer executives at any time during the 90-day period immediately
before the Effective Date,

 

(ii)                                  can be expected to be permanent or of
indefinite duration, and

 

(iii)                               renders Executive unable to perform the
duties required under this Agreement.

 

3.2                                 Death.  Executive’s employment shall
terminate automatically upon Executive’s death during the Post-Change Period.

 

3.3                                 Cause.

 

(a)                                  During the Post-Change Period, the Company
may terminate Executive’s employment for Cause solely in accordance with all of
the substantive and procedural provisions of this Section.

 

(b)                                 “Cause” means any one or more of the
following:

 

(i)                                    Executive’s conviction of a felony or
other crime involving fraud, dishonesty or moral turpitude;

 

(ii)                                Executive’s willful or reckless material
misconduct in the performance of Executive’s duties;

 

(iii)                             Executive’s habitual neglect of duties; or

 

(iv)                              Executive’s willful or intentional breach of
this Agreement;

 

provided, however, that for purposes of clauses (ii), (iii), and (iv), Cause
shall not include any one or more of the following:

 

13

--------------------------------------------------------------------------------


 

(1)                                  bad judgment or negligence;

 

(2)                                  any act or omission believed by Executive
in good faith to have been in or not opposed to the interest of the Company
(without intent of Executive to gain, directly or indirectly, a profit to which
Executive was not legally entitled);

 

(3)                                  any act or omission with respect to which a
determination could properly have been made by the Board that Executive had
satisfied the applicable standard of conduct for indemnification or
reimbursement under Allstate’s by-laws, any applicable indemnification
agreement, or applicable law, in each case as in effect at the time of such act
or omission; or

 

(4)                                  any act or omission with respect to which
Executive receives a Notice of Consideration (as defined below) more than six
months after the earliest date on which any member of the Board, not a party to
the act or omission, knew or should have known of such act or omission; and

 

further provided, that if a breach of this Agreement involved an act or omission
based on Executive’s good faith and reasonable belief that Executive’s act or
omission was in the best interests of the Company or was required by applicable
law or administrative regulation, such breach shall not constitute Cause unless
the Company gives Executive written notice of such breach that specifically
refers to this Section and, within 30 days after such notice is given, Executive
fails to cure such breach to the fullest extent that it is curable.

 

(c)                                  The Company shall strictly observe each of
the following procedures in connection with any Termination of Employment for
Cause:

 

(i)                                     A meeting of the Board shall be called
for the stated purpose of determining whether Executive’s acts or omissions
satisfy the requirements of Section 3.3(b) and, if so, whether to terminate
Executive’s employment for Cause.

 

(ii)                                  Not less than 30 days prior to the date of
such Board meeting, the Company shall provide Executive and each member of the
Board written notice (a “Notice of Consideration”) that includes (x) a detailed
description of the acts or omissions alleged to constitute Cause, (y) the date,
time and location of such meeting of the Board and (z) Executive’s rights under
clause (iii) below.

 

(iii)                               Executive shall have the opportunity to
present to the Board a written response to the Notice of Consideration. 
Executive shall not have any right to appear before the Board.

 

14

--------------------------------------------------------------------------------


 

(iv)                              Executive’s employment may be terminated for
Cause only if (x) the acts or omissions specified in the Notice of Consideration
did in fact occur and do constitute Cause as defined in this Section, (y) the
Board makes a specific determination to such effect and to the effect that
Executive’s employment should be terminated for Cause and (z) the Company
thereafter provides Executive with a Notice of Termination which specifies in
specific detail the basis of such Termination of Employment for Cause and which
Notice shall be consistent with the reasons set forth in the Notice of
Consideration.  The Board’s determination specified in clause (y) of the
preceding sentence shall require the affirmative vote of at least 75% of the
members of the Board.

 

(v)                                 In the event that the existence of Cause
shall become an issue in any action or proceeding between the Company and
Executive, the Company shall, notwithstanding the determination referenced in
clause (iv) of this Section 3.3(c), have the burden of establishing that the
actions or omissions specified in the Notice of Consideration did in fact occur
and do constitute Cause and that the Company has satisfied the procedural
requirements of this Section 3.3(c).  The satisfaction of the Company’s burden
shall require clear and convincing evidence.

 

3.4                                 Good Reason.

 

(a)                                  During the Post-Change Period, Executive
may terminate his employment for Good Reason in accordance with the substantive
and procedural provisions of this Section.  A Termination of Employment for Good
Reason will be deemed to have occurred during the Post-Change Period if
Executive gives notice as provided in Section 3.4(d) within the Post-Change
Period and the Termination of Employment is no more than thirty (30) days after
the expiration of the cure period described in Section 3.4(e).

 

(b)                                 “Good Reason” means the first to occur of
the following actions or omissions that, unless otherwise specified, occurs
during a Post-Change Period without the consent of Executive:

 

(i)                                     a material diminution in Executive’s
base compensation;

 

(ii)                                  any material diminution in Executive’s
authority, duties, or responsibilities as set forth in Paragraph 2.1(a);

 

(iii)                               any material diminution in the authority,
duties, or responsibilities of the person to whom Executive reports;

 

(iv)                              a material change in the geographic location
at which Executive must perform services; or

 

15

--------------------------------------------------------------------------------


 

(v)                                 any other action or inaction that
constitutes a material breach of this Agreement by the Company.

 

(c)                                  Any reasonable determination by Executive
that any of the events specified in subsection (b) above has occurred and
constitutes Good Reason shall be conclusive and binding for all purposes, unless
the Company establishes by clear and convincing evidence that Executive did not
have any reasonable basis for such determination.

 

(d)                                 In the event of any Termination of
Employment by Executive for Good Reason, Executive shall notify the Company of
the events constituting such Good Reason by a Notice of Termination within
ninety days of the date Executive should have known of the events constituting
Good Reason.

 


(E)                                  COMPANY SHALL HAVE THIRTY DAYS FROM THE
DATE EXECUTIVE PROVIDES NOTICE OF TERMINATION PURSUANT TO SECTION 3.4(D) TO
REMEDY THE CONDITIONS CONSTITUTING GOOD REASON DURING WHICH PERIOD NO
TERMINATION FOR GOOD REASON SHALL BE DEEMED TO HAVE OCCURRED.

 


(F)                                    IF THE COMPANY HAS NOT REMEDIED THE
CONDITIONS CONSTITUTING GOOD REASON WITHIN THE THIRTY-DAY PERIOD DESCRIBED IN
SECTION 3.4(E), THEN, IN ORDER FOR EXECUTIVE’S TERMINATION TO CONSTITUTE A
TERMINATION FOR GOOD REASON, THE DATE OF TERMINATION OF EMPLOYMENT MUST OCCUR NO
LATER THAN TWELVE (12) MONTHS AFTER THE DATE OF THE FIRST ACTION OR OMISSION
CONSTITUTING GOOD REASON.

 

ARTICLE IV.
COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

 

4.1                                 If by Executive for Good Reason or by the
Company Other Than for Cause or Disability.  If, during the Post-Change Period,
the Company terminates Executive’s employment other than for Cause or
Disability, or if Executive terminates employment for Good Reason, the Company’s
sole obligations to Executive under Sections 2.1 and 2.2 and this Article shall
be as follows:

 

(a)                                  The Company shall pay Executive, in
addition to all vested rights arising from Executive’s employment as specified
in Article II, a lump-sum cash amount equal to the sum of the following:

 

(i)                                     all Accrued Obligations;

 

(ii)                                  Executive’s Pro-rata Annual Bonus reduced
(but not below zero) by the amount of any Annual Bonus paid to Executive with
respect to the Company’s fiscal year in which the Termination Date occurs;

 

16

--------------------------------------------------------------------------------

 

(iii)                             Executive’s Pro-rata LTIP Bonus reduced (but
not below zero) by the amount of any LTIP Bonus paid to Executive with respect
to the Company’s fiscal year in which the Termination Date occurs;

 

(iv)                            all amounts previously deferred by, or accrued
to the benefit of, Executive under any defined contribution Non-Qualified Plans,
whether or not vested, together with any accrued earnings thereon, to the extent
that such amounts and earnings have not been previously paid by the Company
(whether pursuant to Section 2.4 or otherwise);

 

(v)                               an amount equal to two (2.0) times the sum of
(y) Base Salary, and (z) the Target Annual Bonus, each determined as of the
Termination Date; provided, however, that any reduction in Executive’s Base
Salary or Target Annual Bonus that would qualify as Good Reason shall be
disregarded for this purpose; and

 

(vi)                            to the extent not paid pursuant to clause
(iv) of this Section 4.1(a), an amount equal to the sum of the value of the
unvested portion of Executive’s accounts or accrued benefits under any defined
contribution Plan (whether or not qualified under Section 401(a) of the Code)
maintained by the Company as of the Termination Date and forfeited by Executive
by reason of the Termination of Employment.

 

Such lump-sum amount shall be paid no more than five business days after the
date of Termination of Employment.

 

(b)                               The Company shall pay Executive, in lieu of
all benefits under all defined benefit Non-Qualified Plans that have accrued on
or before the Termination Date but remain unpaid as of such date, a lump-sum
cash amount equal to the positive difference, if any, between:

 

(i)                                   the sum of the Lump-Sum Values of each
Maximum Annuity that would be payable to Executive under any defined benefit
Plan (whether or not qualified under Section 401(a) of the Code) if Executive
had:

 

(1)                                become fully vested in all such benefits to
the extent that such benefits are unvested as of the Termination Date,

 

(2)                                attained as of the Termination Date an age
that is two years greater than Executive’s actual age,

 

(3)                                accrued a number of years of service (for
purposes of determining the amount of such benefits, entitlement to early
retirement benefits, and all other purposes of such defined benefit plans) that
is two years greater than the number of years of service actually accrued by
Executive as of the Termination Date, and

 

17

--------------------------------------------------------------------------------


 

(4)                                received the lump-sum severance benefits
specified in Section 4.1(a) (excluding all LTIP Bonuses, and all amounts in
respect of Stock Options or Restricted Shares, if any) as covered compensation
in equal monthly installments during the two-year period following Termination
of Employment,

 

minus

 

(ii)                                the sum of (x) the Lump-Sum Values of the
Maximum Annuity benefits vested and payable (whether currently or at some future
date) to Executive under each defined benefit Plan that is qualified under
Section 401(a) of the Code and (y) the aggregate amounts simultaneously or
previously paid (whether pursuant to Section 2.4 or otherwise) to Executive
under the defined benefit Plans (whether or not qualified under
Section 401(a) of the Code) described in clause (i) of this Section 4.1(b).

 

Such lump-sum amount shall be paid no more than five business days after the
date of Termination of Employment.

 

(c)                                (i) On the date of Termination of Employment,
all of Executive’s unvested Stock Options then outstanding (whether granted
before or after the Agreement Date) shall immediately become fully vested and
exercisable, and (ii) all of Executive’s Restricted Shares then outstanding
shall immediately become fully vested and nonforfeitable. This Section amends
all award agreements dated as of any date before the Agreement Date.
Accordingly, all provisions of such award agreements relating to a change of
control of the Company, including all grants of limited stock appreciation
rights, are hereby cancelled effective as of the Agreement Date.

 

(d)                               All of Executive’s then-outstanding Stock
Options that were granted after the Agreement Date, whether vested on or before
the date of Termination of Employment, shall thereafter remain exercisable until
the last to occur of (x) the first anniversary of the date of Termination of
Employment, and (y) any period provided in the applicable stock option agreement
or stock option plan as then in effect, but in no event shall such period of
exercisability continue after the earlier of (i) the date on which such Stock
Options would have expired if Executive had remained an employee of the Company,
or (ii) the tenth anniversary of the original date of the Stock Option grant.

 

(e)                                Within five business days after the date of
Executive’s Termination of Employment, the Company shall deliver to Executive
certificates for all Restricted Shares theretofore held by or on behalf of the
Company.

 

(f)                                  The Company shall pay on behalf of
Executive all reasonable fees and costs charged by the outplacement firm
selected by Executive to provide outplacement services to

 

18

--------------------------------------------------------------------------------


 

Executive that are incurred no later than the end of the second year following
the year in which the Termination of Employment occurs.

 

(g)                               During the period of time which Executive
would be entitled to continuation coverage under a Company-sponsored group
health plan under Section 4980 of the Code or such later date as any Plan may
specify, the Company shall continue to make available to Executive and
Executive’s family welfare benefits (including medical, prescription, dental,
disability, salary continuance, individual life, group life, accidental death
and travel accident insurance plans and programs) that are at least as favorable
as the most favorable Plans of the Company applicable to other peer executives
and their families as of the Termination Date, but which are in no event less
favorable than the most favorable Plans of the Company applicable to other peer
executives and their families during the 90-day period immediately before the
Effective Date. The cost of such welfare benefits, including continuation
coverage required by Section 4980 of the Code (“COBRA”), to Executive shall not
exceed the cost of such benefits to Executive immediately before the Termination
Date or, if less, the Effective Date. Executive’s rights under this
Section shall be co-extensive with any post-termination continuation coverage
Executive may have pursuant to applicable law, including COBRA. Accordingly, in
order to receive this coverage, Executive shall timely elect continuation
coverage under COBRA for Executive and Executive’s covered dependents.
Notwithstanding any of the above, such welfare benefits shall be secondary to
any similar welfare benefits provided by Executive’s subsequent employer as
provided in the Plans.

 

4.2                                 If by the Company for Cause.  If the Company
terminates Executive’s employment for Cause during the Post-Change Period, the
Company’s sole obligation to Executive under Sections 2.1 and 2.2 and this
Article shall be to pay Executive a lump-sum cash amount equal to all Accrued
Obligations determined as of the Termination Date.

 

4.3                                 If by Executive Other Than for Good Reason.
 If Executive terminates employment during the Post-Change Period other than for
Good Reason, Disability or death, the Company’s sole obligation to Executive
under Sections 2.1 and 2.2 and this Article shall be to pay Executive a lump-sum
cash amount equal to all Accrued Obligations determined as of the Termination
Date.

 

4.4                                 If by the Company for Disability.  If the
Company terminates Executive’s employment by reason of Executive’s Disability
during the Post-Change Period, the Company’s sole obligation to Executive under
Sections 2.1 and 2.2 and this Article shall be as follows:

 

(a)                                to pay Executive a lump-sum cash amount equal
to all Accrued Obligations determined as of the Termination Date, and

 

(b)                               to provide Executive disability and other
benefits after the Termination Date that are not less favorable to Executive
than the most favorable of such benefits then available under Plans of the
Company to disabled peer executives of the Company.

 

19

--------------------------------------------------------------------------------


 

Such disability and other benefits shall also be not materially less favorable,
in the aggregate, to Executive than the most favorable of the disability and
other benefits available to Executive under such Plans in effect at any time
during the 90-day period immediately preceding the Effective Date.

 

4.5                                 If Upon Death.  If Executive’s employment is
terminated by reason of Executive’s death during the Post-Change Period, the
Company’s sole obligations to Executive under Sections 2.1 and 2.2 and this
Article shall be as follows:

 

(a)                                to pay Executive’s estate or Beneficiary a
lump-sum cash amount equal to all Accrued Obligations; and

 

(b)                               to provide Executive’s estate or Beneficiary
survivor and other benefits that are not less than the most favorable survivor
and other benefits then available under Plans of the Company to the estates or
the surviving families of peer executives of the Company.

 

Such survivor benefits shall also be no less favorable, in the aggregate, than
the most favorable of the survivor benefits available to Executive under such
Plans in effect at any time during the 90-day period immediately preceding the
Effective Date.

 

4.6                                 Amount Contested.

 

(a)                                In the event of any dispute between the
Company and Executive as to the nature or extent of the Company’s obligation to
make any payments or provide other benefits to Executive or Executive’s family
pursuant to Sections 4.1 or 2.4, Executive shall have the right, exercisable by
written notice given to the Company within 90 days after the Executive believes
a payment or provision of benefits should have occurred, to obtain, within 30
days after the Company’s receipt of Executive’s demand therefor, a written
certificate prepared by the Company and certified by Allstate’s independent
auditors (a “Section 4.6 Certificate”). The Section 4.6 Certificate shall
specify in detail either (i) the amount and nature of each payment or other
benefit that the Company believes is then due and owing to Executive pursuant to
Section 2.4 or 4.1, as applicable, or (ii) if the Company asserts that the
conditions to Executive’s entitlement to severance or other benefits pursuant to
Section 4.1 or 2.4, as applicable, have for any reason not been satisfied, the
amount and nature of each payment or other benefit that the Company believes
would be due and owing to Executive pursuant to Section 4.1 or 2.4, as
applicable, if all of such applicable conditions had been fully satisfied.
Executive may not demand more than one Section 4.6 Certificate in respect of his
rights under Section 4.1 or more than one Section 4.6 Certificate in respect of
his rights under Section 2.4.

 

(b)                               Each Section 4.6 Certificate shall include
schedules that specify in detail how each amount or other benefit specified
therein was computed, together with appropriate references to specific
provisions of this Agreement or of any applicable Plans or Policies of the
Company, copies of which Plans or Policies shall be attached to such schedules.

 

20

--------------------------------------------------------------------------------


 

(c)                                The Company shall be precluded from asserting
that any portion of the payments or other benefits due to Executive pursuant to
Section 4.1 or 2.4, as applicable, is less than the amount specified in the
Section 4.6 Certificate. The Section 4.6 Certificate shall in no event be
binding on Executive and Executive shall have the right to assert that any or
all of the payments or other benefits to be provided pursuant to Section 4.1 or
2.4 are greater than or different from those specified in the Section 4.6
Certificate.

 

(d)                               If the Company shall for any reason fail to
deliver to Executive a Section 4.6 Certificate in compliance with this
Section within 30 days after the Company’s receipt of Executive’s written demand
therefor, Executive’s determination of the amount and nature of payments or
other benefits due to Executive (i) pursuant to Section 4.1 and set forth in an
Executive’s Severance Determination (as defined below) or (ii) pursuant to
Section 2.4 and set forth in an Executive’s Deferred Compensation Determination
(as defined below) shall be conclusive and binding for all purposes of this
Agreement unless the Company shall establish, by clear and convincing evidence,
that Executive’s Severance Determination or Executive’s Deferred Compensation
Determination, as applicable, is incorrect and that a different amount (which
may be zero or a positive amount) or nature of payments or other benefits is
correct. “Executive’s Severance Determination” means an opinion of nationally
recognized executive compensation counsel to the effect that the amount and
nature of severance and other benefits due to Executive pursuant to Section 4.1
is the amount and nature that a court of competent jurisdiction, based on a
final judgment not subject to further appeal, is most likely to decide to have
been calculated in accordance with this Agreement and applicable law.
“Executive’s Deferred Compensation Determination” means an opinion of nationally
recognized executive compensation counsel to the effect that the amount of
payments due to Executive pursuant to Section 2.4 is the amount that a court of
competent jurisdiction, based on a final judgment not subject to further appeal,
is most likely to decide to have been calculated in accordance with this
Agreement and applicable law.

 

ARTICLE V.

CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY

 

5.1                                 Gross-up for Certain Taxes.

 

(a)                                If it is determined by Allstate’s independent
auditors that any monetary or other benefit received or deemed received by
Executive from the Company or any Affiliate pursuant to this Agreement or
otherwise, whether or not in connection with a Change of Control (such monetary
or other benefits collectively, the “Potential Parachute Payments”), is or will
become subject to any excise tax under Section 4999 of the Code or any similar
tax under any United States federal, state, local or other law other than
Section 409A of the Code (such excise tax and all such similar taxes
collectively, “Excise Taxes”), then the Company shall, subject to Sections 5.6
and 5.7, within five business days after such determination, pay Executive an
amount (the “Gross-Up Payment”) equal to the product of:

 

21

--------------------------------------------------------------------------------


 

(i)                                   the amount of such Excise Taxes

 

multiplied by

 

(ii)                                the Gross-Up Multiple (as defined in
Section 5.4).

 

The Gross-Up Payment is intended to compensate Executive for all Excise Taxes
payable by Executive with respect to Potential Parachute Payments and all Taxes
or Excise Taxes payable by Executive with respect to the Gross-Up Payment. The
Company shall not compensate Executive for any taxes, penalties or interest
related to Section 409A of the Code payable by Executive.

 

(b)                               The determination of Allstate’s independent
auditors described in Section 5.1(a), including the detailed calculations of the
amounts of the Potential Parachute Payments, Excise Taxes and Gross-Up Payment
and the assumptions relating thereto, shall be set forth in a written
certificate of such auditors (the “Company Certificate”) delivered to Executive.
Executive or the Company may at any time request the preparation and delivery to
Executive of a Company Certificate. The Company shall cause the Company
Certificate to be delivered to Executive as soon as reasonably possible after
such request.

 

5.2                                 Determination by Executive.

 

(a)                                If (i) the Company shall fail to deliver a
Company Certificate to Executive within 30 days after its receipt of his written
request therefor, or (ii) within 90 days after Executive’s receipt of a Company
Certificate, Executive provides notice to Company that Executive disputes either
(x) the amount of the Gross-Up Payment set forth therein or (y) the
determination set forth therein to the effect that no Gross-Up Payment is due by
reason of Section 5.7 or otherwise, and Executive takes further measures within
180 days to enforce the Gross-Up Payment, then Executive may elect to require
the Company to pay a Gross-Up Payment in the amount determined by Executive as
set forth in an Executive Counsel Opinion (as defined in Section 5.5).  Any such
demand by Executive shall be made by delivery to the Company of a written notice
that specifies the Gross-Up Payment determined by Executive (together with the
detailed calculations of the amounts of Potential Parachute Payments, Excise
Taxes and Gross-Up Payment and the assumptions relating thereto) and an
Executive Counsel Opinion regarding such Gross-Up Payment (such written notice
and opinion collectively, the “Executive’s Gross-Up Determination”).  Within 30
days after delivery of an Executive’s Gross-Up Determination to the Company, the
Company shall either (i) pay Executive the Gross-Up Payment set forth in the
Executive’s Gross-Up Determination (less the portion thereof, if any, previously
paid to Executive by the Company) or (ii) deliver to Executive a Company
Certificate and a Company Counsel Opinion (as defined in Section 5.5), and pay
Executive the Gross-Up Payment specified in such Company Certificate. If for any
reason the Company fails to comply with the preceding

 

22

--------------------------------------------------------------------------------


 

sentence, the Gross-Up Payment specified in the Executive’s Gross-Up
Determination shall be controlling for all purposes.

 

(b)                               If Executive does not request a Company
Certificate, and the Company does not deliver a Company Certificate to
Executive, then (i) the Company shall, for purposes of Section 5.7, be deemed to
have determined that no Gross-Up Payment is due and (ii) Executive shall not pay
any Excise Taxes in respect of Potential Parachute Payments except in accordance
with Sections 5.6(a) or (d).

 

5.3                                 Additional Gross-up Amounts. If for any
reason (whether pursuant to subsequently enacted provisions of the Code, other
than Section 409A of the Code, final regulations or published rulings of the
IRS, a final judgment of a court of competent jurisdiction, a determination of
the Company’s independent auditors set forth in a Company Certificate or,
subject to the last two sentences of Section 5.2(a), an Executive’s Gross-Up
Determination) it is later determined that the amount of Excise Taxes payable by
Executive is greater than the amount determined by the Company or Executive
pursuant to Section 5.1 or 5.2, as applicable, then the Company shall, subject
to Sections 5.6 and 5.7, pay Executive within 30 days after the determination,
an amount (which shall also be deemed a Gross-Up Payment) equal to the product
of:

 

(a)                                the sum of (i) such additional Excise Taxes
and (ii) any interest, penalties, expenses or other costs incurred by Executive
as a result of having taken a position in accordance with a determination made
pursuant to Section 5.1 or 5.2, as applicable,

 

multiplied by

 

(b)                               the Gross-Up Multiple.

 

5.4                                 Gross-up Multiple. The “Gross-Up Multiple”
shall equal a fraction, the numerator of which is one (1.0), and the denominator
of which is one (1.0) minus the lesser of (i) the sum, expressed as a decimal
fraction, of the effective after-tax marginal rates of all Taxes and any Excise
Taxes applicable to the Gross-Up Payment or (ii) 0.80, it being intended that
the Gross-Up Multiple shall in no event exceed five (5.0).  (If different rates
of tax are applicable to various portions of a Gross-Up Payment, the weighted
average of such rates shall be used.)  For purposes of this Section, Executive
shall be deemed to be subject to the highest effective after-tax marginal rate
of Taxes.

 

5.5                                 Opinion of Counsel. “Executive Counsel
Opinion” means an opinion of nationally recognized executive compensation
counsel to the effect (i) that the amount of the Gross-Up Payment determined by
Executive pursuant to Section 5.2 is the amount that a court of competent
jurisdiction, based on a final judgment not subject to further appeal, is most
likely to decide to have been calculated in accordance with this Article and
applicable law and (ii) if the Company has previously delivered a Company
Certificate to Executive, that there is no reasonable basis or no substantial
authority for the calculation of the Gross-Up Payment set forth in the Company
Certificate. “Company Counsel Opinion” means an opinion of nationally recognized
executive compensation counsel to the effect that (i) the amount of the Gross-Up
Payment set forth in the

 

23

--------------------------------------------------------------------------------


 

Company Certificate is the amount that a court of competent jurisdiction, based
on a final judgment not subject to further appeal, is most likely to decide to
have been calculated in accordance with this Article and applicable law and
(ii) for purposes of Section 6662 of the Code, Executive has substantial
authority to report on his federal income tax return the amount of Excise Taxes
set forth in the Company Certificate.

 

5.6                                 Amount Increased or Contested.

 

(a)                                Executive shall notify the Company in writing
(an “Executive’s Notice”) of any claim by the IRS or other taxing authority (an
“IRS Claim”) that, if successful, would require the payment by Executive of
Excise Taxes in respect of Potential Parachute Payments in an amount in excess
of the amount of such Excise Taxes determined in accordance with Section 5.1 or
5.2, as applicable. Executive’s Notice shall include the nature and amount of
such IRS Claim, the date on which such IRS Claim is due to be paid (the “IRS
Claim Deadline), and a copy of all notices and other documents or correspondence
received by Executive in respect of such IRS Claim. Executive shall give the
Executive’s Notice as soon as practicable, but no later than the earlier of
(i) 10 business days after Executive first obtains actual knowledge of such IRS
Claim or (ii) five business days before the IRS Claim Deadline; provided,
however, that any failure to give such Executive’s Notice shall affect the
Company’s obligations under this Article only to the extent that the Company is
actually prejudiced by such failure. If at least one business day before the IRS
Claim Deadline the Company shall:

 

(i)                                     deliver to Executive a Company
Certificate to the effect that the IRS Claim has been reviewed by the Company’s
independent auditors and, notwithstanding the IRS Claim, the amount of Excise
Taxes, interest or penalties payable by Executive is less than the amount
specified in the IRS Claim,

 

(ii)                                  pay to Executive an amount (which shall
also be deemed a Gross-Up Payment) equal to the positive difference between the
product of (x) the amount of Excise Taxes, interest and penalties specified in
the Company Certificate, if any, multiplied by (y) the Gross-Up Multiple, less
the portion of such product, if any, previously paid to Executive by the
Company, and

 

(iii)                               direct Executive pursuant to
Section 5.6(d) to contest the balance of the IRS Claim,

 

then Executive shall pay only the amount, if any, of Excise Taxes, interest and
penalties specified in the Company Certificate. In no event shall Executive pay
an IRS Claim earlier than 30 days after having given an Executive’s Notice to
the Company (or, if sooner, the IRS Claim Deadline).

 

(b)                               At any time after the payment by Executive of
any amount of Excise Taxes or related interest or penalties in respect of
Potential Parachute Payments (whether or not

 

24

--------------------------------------------------------------------------------


 

such amount was based on a Company Certificate, an Executive’s Gross-Up
Determination or an IRS Claim), the Company may in its discretion require
Executive to pursue a claim for a refund (a “Refund Claim”) of all or any
portion of such Excise Taxes, interest or penalties as the Company may specify
by written notice to Executive.

 

(c)                                If the Company notifies Executive in writing
that the Company desires Executive to contest an IRS Claim or to pursue a Refund
Claim, Executive shall:

 

(i)                                     give the Company all information that it
reasonably requests in writing from time to time relating to such IRS Claim or
Refund Claim, as applicable,

 

(ii)                                  take such action in connection with such
IRS Claim or Refund Claim (as applicable) as the Company reasonably requests in
writing from time to time, including accepting legal representation with respect
thereto by an attorney selected by the Company, subject to the approval of
Executive (which approval shall not be unreasonably withheld or delayed),

 

(iii)                               cooperate with the Company in good faith to
contest such IRS Claim or pursue such Refund Claim, as applicable,

 

(iv)                              permit the Company to participate in any
proceedings relating to such IRS Claim or Refund Claim, as applicable, and

 

(v)                                 contest such IRS Claim or prosecute Refund
Claim (as applicable) to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company may from time to time determine in its discretion.

 

The Company shall control all proceedings in connection with such IRS Claim or
Refund Claim (as applicable) and in its discretion may cause Executive to pursue
or forego any and all administrative appeals, proceedings, hearings and
conferences with the IRS or other taxing authority in respect of such IRS Claim
or Refund Claim (as applicable); provided that (i) any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
relating to the IRS Claim is limited solely to such IRS Claim, (ii) the
Company’s control of the IRS Claim or Refund Claim (as applicable) shall be
limited to issues with respect to which a Gross-Up Payment would be payable, and
(iii) Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or other taxing authority.

 

(d)                               The Company may at any time in its discretion
direct Executive to (i) contest the IRS Claim in any lawful manner or (ii) pay
the amount specified in an IRS Claim and pursue a Refund Claim; provided,
however, that if the Company directs Executive to pay an IRS Claim and pursue a
Refund Claim, the Company shall advance the amount of such

 

25

--------------------------------------------------------------------------------

 

payment to Executive on an interest-free basis and shall indemnify Executive, on
an after-tax basis, for any Taxes, Excise Taxes and related interest or
penalties imposed with respect to such advance.

 

(e)                                  The Company shall pay directly all legal,
accounting and other costs and expenses (including additional interest and
penalties) incurred by the Company or Executive in connection with any IRS Claim
or Refund Claim, as applicable, and shall indemnify Executive, on an after-tax
basis, for any Taxes, Excise Taxes and related interest and penalties imposed as
a result of such payment of costs and expenses.

 

5.7                                 Limitations on Gross-Up Payments.

 

(a)                                  Notwithstanding any other provision of this
Article V, if the aggregate After-Tax Amount (as defined below) of the Potential
Parachute Payments and Gross-Up Payment that, but for this Section 5.7, would be
payable to Executive, does not exceed 110% of the after-tax Floor Amount (as
defined below), then no Gross-Up Payment shall be made to Executive and the
aggregate amount of Potential Parachute Payments payable to Executive shall be
reduced (but not below the Floor Amount) to the largest amount that would both
(i) not cause any Excise Taxes to be payable by Executive and (ii) not cause any
Potential Parachute Payments to become nondeductible by the Company by reason of
Section 280G of the Code (or any successor provision).  For purposes of the
preceding sentence, Executive shall be deemed to be subject to the highest
effective after-tax marginal rate of Taxes.

 

(b)                                 For purposes of this Agreement:

 

(i)                                     “After-Tax Amount” means the portion of
a specified amount that would remain after payment of all Taxes and Excise Taxes
paid or payable by Executive in respect of such specified amount; and

 

(ii)                                  “Floor Amount” means the greatest pre-tax
amount of Potential Parachute Payments that could be paid to Executive without
causing Executive to become liable for any Excise Taxes in connection therewith;
and

 

(iii)                               “After-Tax Floor Amount” means the After-Tax
Amount of the Floor Amount.

 

5.8                                 Refunds.  If, after the receipt by Executive
of any payment or advance of Excise Taxes by the Company pursuant to this
Article, Executive receives any refund with respect to such Excise Taxes,
Executive shall (subject to the Company’s complying with any applicable
requirements of Section 5.6) promptly pay the Company the amount of such refund
(together with any interest paid or credited thereon after Taxes applicable
thereto).  If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 5.6, a determination is made that Executive shall
not be entitled to any refund with respect to such claim and the Company does
not notify Executive in writing of its intent to contest such determination
within 30 days after the

 

26

--------------------------------------------------------------------------------


 

Company receives written notice of such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.  Any contest of a denial of refund shall be controlled by
Section 5.6.

 

ARTICLE VI.

EXPENSES AND INTEREST

 

6.1                                 Legal and Other Expenses.

 

(a)                                  If Executive incurs legal fees (including
fees in connection with the delivery of an Executive Counsel Opinion) or other
expenses (including expert witness and accounting fees) in an effort to
determine, secure, preserve, establish entitlement to, or obtain benefits under
this Agreement (collectively, “Legal and Other Expenses”), the Company shall,
regardless of the outcome of such effort, pay or reimburse Executive for such
Legal and Other Expenses in accordance with Section 6.1(b).

 

(b)                                 All Legal and Other Expenses shall be paid
or reimbursed on a monthly basis within 10 days after Allstate’s receipt of
Executive’s written request accompanied by evidence that such Legal and Other
Expenses were incurred.

 

(c)                                  If Executive does not prevail (after
exhaustion of all available judicial remedies) in respect of a claim by
Executive or by the Company hereunder, and the Company establishes before a
court of competent jurisdiction, by clear and convincing evidence, that
Executive had no reasonable basis for his claim hereunder, or for his response
to the Company’s claim thereunder, or acted in bad faith, no further payment of
or reimbursement for Legal and Other Expenses shall be due to Executive in
respect of such claim and Executive shall refund any amounts previously paid or
reimbursed hereunder with respect to such claim.

 

6.2                                 Interest.  If the Company does not pay an
amount due to Executive under this Agreement within five business days after
such amount first became due and owing, interest shall accrue on such amount
from the date it became due and owing until the date of payment at an annual
rate equal to 200 basis points above the base commercial lending rate published
in The Wall Street Journal in effect from time to time during the period of such
nonpayment.

 

ARTICLE VII.

NO SET-OFF OR MITIGATION

 

7.1                                 No Set-off by Company.  Executive’s right to
receive when due the payments and other benefits provided for under this
Agreement is absolute, unconditional and subject to no set-off, counterclaim or
legal or equitable defense.  Time is of the essence in the performance by the

 

27

--------------------------------------------------------------------------------


 

Company of its obligations under this Agreement.  Any claim that the Company may
have against Executive, whether for a breach of this Agreement or otherwise,
shall be brought in a separate action or proceeding and not as part of any
action or proceeding brought by Executive to enforce any rights against the
Company under this Agreement, except if (i) the Company’s claim is determined by
a court to be a compulsory counterclaim under applicable law or (ii) if a court
determines that the Company would otherwise be materially prejudiced if its
claim were to be brought in a separate action.

 

7.2                                 No Mitigation.  Executive shall not have any
duty to mitigate the amounts payable by the Company under this Agreement by
seeking new employment or self-employment following termination.  Except as
specifically otherwise provided in this Agreement, all amounts payable pursuant
to this Agreement shall be paid without reduction regardless of any amounts of
salary, compensation or other amounts that may be paid or payable to Executive
as the result of Executive’s employment by another employer or self-employment.

 

ARTICLE VIII.

RESTRICTIVE COVENANTS

 

8.1                                 Non-Competition.  If Executive remains
employed by the Company on the Effective Date, Executive shall not at any time
during the period beginning on the Effective Date and ending on the first
anniversary of the Termination Date, directly or indirectly, in any capacity:

 

(a)                                  engage or participate in, become employed
by, serve as a director of, or render advisory or consulting or other services
in connection with, any Competitive Business; provided, however, that this
Section 8.1(a) shall not preclude Executive from being an employee of, or
consultant to, any business unit of a Competitive Business if (i) such business
unit does not qualify as a Competitive Business in its own right and
(ii) Executive does not have any direct or indirect involvement in, or
responsibility for, any operations of such Competitive Business that cause it to
qualify as a Competitive Business; or

 

(b)                                 make or retain any financial investment,
whether in the form of equity or debt, or own any interest, in any Competitive
Business; provided, however, that nothing in this subsection shall restrict
Executive from making an investment in any Competitive Business if such
investment (i) represents no more than 1% of the aggregate market value of the
outstanding capital stock or debt (as applicable) of such Competitive Business,
(ii) does not give Executive any right or ability, directly or indirectly, to
control or influence the policy decisions or management of such Competitive
Business, and (iii) does not create a conflict of interest between Executive’s
duties under this Agreement and his interest in such investment.

 

28

--------------------------------------------------------------------------------


 

8.2                                 Non-Solicitation.  If Executive remains
employed by the Company on the Effective Date, Executive shall not at any time
during the period beginning on the Effective Date and ending on the first
anniversary of the Termination Date, directly or indirectly:

 

(a)                                  other than in connection with the
good-faith performance of his duties as an officer of the Company, encourage any
employee or agent of the Company to terminate his relationship with the Company;

 

(b)                                 employ, engage as a consultant or adviser,
or solicit the employment or engagement as a consultant or adviser, of any
employee or agent of the Company (other than by the Company or its Affiliates),
or cause or encourage any Person to do any of the foregoing;

 

(c)                                  establish (or take preliminary steps to
establish) a business with, or encourage others to establish (or take
preliminary steps to establish) a business with, any employee or agent of the
Company; or

 

(d)                                 interfere with the relationship of the
Company with, or endeavor to entice away from the Company, any Person who or
which at any time during the period commencing one year prior to the Agreement
Date was or is a material customer or material supplier of, or maintained a
material business relationship with, the Company.

 

8.3                                 Reasonableness of Restrictive Covenants.

 

(a)                                  Executive acknowledges that the covenants
contained in Sections 8.1 and 8.2 are reasonable in the scope of the activities
restricted, the geographic area covered by the restrictions, and the duration of
the restrictions, and that such covenants are reasonably necessary to protect
the Company’s relationships with its employees, customers and suppliers. 
Executive further acknowledges such covenants are essential elements of this
Agreement and that, but for such covenants, the Company would not have entered
into this Agreement.

 

(b)                                 The Company and Executive have each
consulted with their respective legal counsel and have been advised concerning
the reasonableness and propriety of such covenants.  Executive acknowledges that
his observance of the covenants contained in Sections 8.1 and 8.2 will not
deprive him of the ability to earn a livelihood or to support his dependents.

 

29

--------------------------------------------------------------------------------


 

8.4                                 Right to Injunction; Survival of
Undertakings.

 

(a)                                  In recognition of the necessity of the
limited restrictions imposed by Sections 8.1 and 8.2, the parties agree that it
would be impossible to measure solely in money the damages that the Company
would suffer if Executive were to breach any of his obligations under such
Sections.  Executive acknowledges that any breach of any provision of such
Sections would irreparably injure the Company.  Accordingly, Executive agrees
that the Company shall be entitled, in addition to any other remedies to which
the Company may be entitled under this Agreement or otherwise, to an injunction
to be issued by a court of competent jurisdiction, to restrain any actual
breach, or threatened breach, of such provisions, and Executive hereby waives
any right to assert any defense that the Company has an adequate remedy at law
for any such breach.

 

(b)                                 If a court determines that any of the
covenants included in this Article VIII is unenforceable in whole or in part
because of such covenant’s duration or geographical or other scope, such court
may modify the duration or scope of such provision, as the case may be, so as to
cause such covenant as so modified to be enforceable.

 

(c)                                  All of the provisions of this Article VIII
shall survive any Termination of Employment without regard to (i) the reasons
for such termination or (ii) the expiration of the Agreement Term.

 

8.5                                 Non-Disparagement.  If Executive remains
employed by the Company on the Effective Date, Executive shall not at any time
during the two-year period commencing on the Termination Date (a) make any
written or oral statement that brings the Company or any of its then-current or
former employees, officers or agents into disrepute, or tarnishes any of their
images or reputations or (b) publish, comment on or disseminate any statements
suggesting or accusing the Company or any of its then-current or former agents,
employees or officers of any misconduct or unlawful behavior.  This
Section shall not be deemed to be breached by testimony of Executive given in
any judicial or governmental proceeding that Executive reasonably believes to be
truthful at the time given or by any other action of Executive that he
reasonably believes is taken in accordance with the requirements of applicable
law or administrative regulation.

 

30

--------------------------------------------------------------------------------


 

ARTICLE IX.

NON-EXCLUSIVITY OF RIGHTS

 

9.1                                 Waiver of Certain Other Rights.  To the
extent Executive shall have received severance payments or other severance
benefits under any other Plan or agreement of the Company prior to receiving
severance payments or other severance benefits pursuant to Article IV, the
severance payments and other severance benefits under such Plan or agreement
shall reduce (but not below zero) the corresponding severance payments or other
severance benefits to which Executive shall be entitled under Article IV.  To
the extent that Executive receives payments or other benefits pursuant to
Article IV, Executive hereby waives the right to receive a corresponding amount
of future severance payments or other severance benefits under any other Plan or
agreement of the Company.  To the extent that Executive receives payments
pursuant to Section 4.1(b), Executive hereby waives the right to receive
payments or other benefits under any Non-Qualified Plan that have accrued as of
the Termination Date.  To the extent that Executive received payments or other
benefits pursuant to Section 4.1(a)(ii) or (iii), Executive hereby waives the
right to receive any Annual Bonus or LTIP Bonus payments with respect to the
Annual Performance Period of LTIP Performance Periods in effect as of the
Termination Date.

 

9.2                                 Other Rights.  Except as expressly provided
in Section 9.1, this Agreement shall not prevent or limit Executive’s continuing
or future participation in any benefit, bonus, incentive or other Plans provided
by the Company and for which Executive may qualify, nor shall this Agreement
limit or otherwise affect such rights as Executive may have under any other
agreements with the Company.  Amounts that are vested benefits or which
Executive is otherwise entitled to receive under any Plan and any other payment
or benefit required by law at or after the Termination Date shall be payable in
accordance with such Plan or applicable law except as expressly modified by this
Agreement.

 

ARTICLE X.

MISCELLANEOUS

 

10.1                           No Assignability.  This Agreement is personal to
Executive and without the prior written consent of the Company shall not be
assignable by Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Executive’s legal representatives.

 

10.2                           Successors.  This Agreement shall inure to the
benefit of and be binding on the Company and its successors and assigns.  The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  Any successor to the business
or assets of the Company that assumes or agrees to perform this Agreement by
operation of law, contract, or otherwise shall be jointly and severally liable
with the Company under this Agreement as if such successor were the Company.

 

31

--------------------------------------------------------------------------------


 

10.3                           Payments to Beneficiary.  If Executive dies
before receiving amounts to which Executive is entitled under this Agreement,
such amounts shall be paid in a lump sum to one or more beneficiaries designated
in writing by Executive (each, a “Beneficiary”), or if none is so designated, to
Executive’s estate.

 

10.4                           Non-Alienation of Benefits.  Benefits payable
under this Agreement shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary,
before actually being received by Executive, and any such attempt to dispose of
any right to benefits payable under this Agreement shall be void.

 

10.5                           No Deference.  Unless otherwise expressly
provided in this Agreement, no determination pursuant to, or interpretation of,
this Agreement made by the board of directors (or any committee thereof) of
Allstate or any Successor Corporation shall be entitled to any presumptive
validity or other deference in connection with any judicial or administrative
proceeding relating to or arising under this Agreement.

 

10.6                           Severability.  If any one or more Articles,
Sections or other portions of this Agreement are declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any Article, Section or other portion
not so declared to be unlawful or invalid.  Any Article, Section or other
portion so declared to be unlawful or invalid shall be construed so as to
effectuate the terms of such Article, Section or other portion to the fullest
extent possible while remaining lawful and valid.

 

10.7                           Amendments.  This Agreement shall not be amended
or modified except by written instrument executed by Executive, Allstate and
AIC.

 

10.8                           Notices.  All notices and other communications
under this Agreement shall be in writing and delivered by hand, by nationally
recognized delivery service that promises overnight delivery, or by first-class
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive, to Executive at his most recent home

address on file with the Company.

 

If to Allstate or AIC:

 

The Allstate Corporation

2775 Sanders Road

Northbrook, Illinois  60062

Attention:  General Counsel

 

32

--------------------------------------------------------------------------------


 

or to such other address as either party shall have furnished to the other in
writing.  Notice and communications shall be effective when actually received by
the addressee.

 

10.9                           Counterparts.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together constitute one and the same instrument.

 

10.10                     Governing Law.  This Agreement shall be interpreted
and construed in accordance with the laws of the State of Illinois, without
regard to its choice of law principles.

 

10.11                     Captions.  The captions of this Agreement are not a
part of the provisions hereof and shall have no force or effect.

 

10.12                     Number and Gender.  Wherever appropriate, the singular
shall include the plural, the plural shall include the singular, and the
masculine shall include the feminine.

 

10.13                     Tax Withholding.  The Company may withhold from any
amounts payable under this Agreement any Taxes that are required to be withheld
by any applicable law or regulation.

 

10.14                     No Waiver.  Executive’s failure to insist upon strict
compliance with any provision of this Agreement shall not be deemed a waiver of
such provision or any other provision of this Agreement.  A waiver of any
provision of this Agreement shall not be deemed a waiver of any other provision,
and any waiver of any default in any such provision shall not be deemed a waiver
of any later default thereof or of any other provision.

 

10.15                     Joint and Several Liability.  The obligations of
Allstate and AIC to Executive under this Agreement shall be joint and several.

 

10.16                     No Rights Prior to Effective Date.  Notwithstanding
any provision of this Agreement to the contrary, this Agreement shall not
entitle Executive to any compensation, severance or other benefits of any kind
prior to an Effective Date.

 

10.17                     Six-month Delay.  Any payment considered to be
deferred compensation under Section 409A of the Code and not subject to an
exception or exemption thereunder, shall not be paid to Executive prior to the
first business day following the date that is six (6) months after the date of
Executive’s Termination of Employment.  Any payments that would otherwise have
been made to Executive during such six (6) month period shall instead be
aggregated and not paid to Executive prior to the first business day following
the date that is six (6) months after the date of Executive’s Termination of
Employment.  Any payments subject to a six-month delay shall be paid with
interest which shall accrue from the date such payment became due and owing
until the date of payment at an annual rate equal to 200 basis points above the
base commercial lending rate published in The Wall Street Journal in effect from
time to time during the six-month delay period.  Any payments scheduled to be
made after the date that is six (6) months after the Termination

 

33

--------------------------------------------------------------------------------


 

Date shall be paid to Executive in accordance with the other provisions of this
Agreement or applicable plan.

 

10.18.                  Interpretation to Avoid 409A Penalties.  This Agreement
is intended to comply with the provisions of Section 409A of the Code so as to
avoid the imposition of excise taxes and penalties on the Executive under
Section 409A of the Code.  The Agreement shall be interpreted, construed and
administered consistent with that intent.

 

10.19                     Entire Agreement.  This Agreement contains the entire
understanding of Allstate, AIC and Executive with respect to its subject matter.

 

IN WITNESS WHEREOF, Executive, Allstate and AIC have executed this Amended and
Restated Change of Control Employment Agreement.

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Name of Executive]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE ALLSTATE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

34

--------------------------------------------------------------------------------
